Appeal by the defendant from a judgment of the Supreme Court, Queens County (Farlo, J.), rendered February 22, 1984, convicting him of reckless endangerment in the first degree and endangering the welfare of a child, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
On this appeal the only issue raised by the defendant is that he was deprived of effective assistance of counsel. We disagree and find that trial counsel’s representation was adequate and did not fall below established professional standards (see, People v Baldi, 54 NY2d 137). Mangano, J. P., Bracken, Lawrence and Kooper, JJ., concur.